Exhibit 10.1
[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission
AGREEMENT
BY AND BETWEEN
INTERXION (SCHWEIZ) AG
SÄGEREISTRASSE 29
8152 GLATTBRUGG
AND
BEACON SOLUTIONS AG
GLARNERSTRASSE 88
8854 SIEBNEN SZ
FOR DESIGN AND CONSTRUCTION
OF
THE DATA CENTER “ZUR 1.3”
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission
Table of Contents
0. Definitions and interpretation
1. Order of Precedence
2. Object of agreement
3. Preparation of the Works
4. Performance and completion of the Works
5. Changes to the Works
6. Lump Sum Price and payment of Changes
7. Adjustments to the relevant Practical Completion Date
8. Late completion of the Works
9. Contractor’s Representative
10. Employer’s Representative
11. Supervision of the Works
12. Commissioning
13. Final Inspection of the Works and of Changes for the relevant Phase
14. Guarantee of PUE Factor
15. Defect Liability Period
16. Contractor’s Liability
17. Employer’s Liability
18. Intentionally omitted
19. Effective date of the Agreement
20. Insurance
21. Force Majeure
22. Suspension of Obligations and Termination of the Agreement
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission
23. Representations and Warranties
24. Notices; Representatives
25. Assignment
26. Sub-contracting
27. Confidentiality
28. Miscellaneous
29. Dispute and Applicable Law
30. Appendices
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission
This AGREEMENT (hereinafter referred to as “the Agreement”) made on this 5th
November 2009 at Zurich, Switzerland, is entered into
BY AND BETWEEN
Interxion (Schweiz) AG a company organised and existing under the laws of
Switzerland having its registered office at Sägereistrasse 29, 8152 Glattbrugg,
Schweiz, represented in this act by its duly authorised legal representative,
{*.}
(Hereinafter referred to as the “Employer”)
— AND —
BEACON Solutions AG, a company organised and existing under the laws of
Switzerland, having its registered office at Glarnerstrasse 88, 8854 Siebnen SZ
represented in this act by its duly authorised legal representatives, {*.}
(Hereinafter referred to as the “Contractor”)
(Hereinafter Employer and Contractor are collectively referred to as the
“Parties”)
WHEREAS:

  a)   The Employer wishes to have performed certain Works (as defined below)
for the construction of a Data Center (as defined below) at Sägereistrasse 29,
8152 Glattbrugg, Switzerland (also named “Zur1.3”) for which he has issued to
the Contractor his requirements (as reflected in Appendix 1 “Employer’s
Requirements”) for the design, performance and the completion of the Works;    
b)   The construction of the Data Center will be subdivided into two phases:

  (i)   Phase 1 (as defined below); and     (ii)   Phase 2 (as defined below)

  c)   The Employer wants to have certainty about the total cost of the Works
prior to commencing the Works, as well as about the time of completion of the
Works and is therefore only interested in the performance and completion of the
Works by the Contractor if the Contractor can warrant that performance and
completion of the Works will be done for the Lump Sum Price, in accordance with
the Time Schedule and in accordance with the maximum agreed PUE Factor of {*}
(as defined below);

INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

  d)   The Contractor, having received the Employer’s Requirements (as defined
below), has submitted to the Employer a Proposal (as defined below) to perform
and complete the Works in accordance with these requirements and the Floor Plan
(as defined below).

THEREFORE THE PARTIES AGREE AS FOLLOWS

0.   Definitions and interpretation

     
 
   
Changes:
  The alteration or modification of or the addition to the scope of the Works,
including but not limited to:
 
   
 
 
•   the addition, omission or substitution of (any part of) the Works;
 
   
 
 
•   the alteration of the nature or standard of any materials or goods to be
used in the performance and completion of the Works;
 
   
 
 
•   the removal from the Site of (any part of) the Works or materials or goods
brought thereon by the Contractor for the purposes of the Works.
 
   
Change Request:
  A written request from Employer for an offer from Contractor to perform
certain Changes, a copy of which is attached as Appendix 8.
 
   
Contract Commencement Date:
  The signing date of this Agreement.
 
   
Contract Documents:
  This Agreement together with the Appendices as listed in the Agreement.
 
   
Construction Period:
  The Period starting on the Contract Commencement Date and ending on the
Practical Completion of Phase 2.
 
   
Contractor’s Representative:
  The person, named in clause 24.3 of the Agreement, employed, or otherwise
engaged by the Contractor for the purpose of receiving of issuing of all
applications, consents, instructions, notices, requests or statements or other
acts with regard to the Agreement, in accordance with clause 9, or such other
person as the Contractor may appoint in his place.
 
   
Data Centre:
  The combination of the Site, structural and electrical infrastructure and
operational management at the Site necessary for Employer to provide his
services to his customers.

INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

     
 
   
Design Documents:
  A set of documents, including the Employer’s Requirements and the drawings and
specifications as prepared by the Contractor prior to the commencement of the
Works showing the detailed structural design of the Works, the mechanical and
electrical design, as well as the product specifications of all the equipment
installed by the Contractor as part of the Works.
 
   
Defect Liability Period:
  A period starting, for each of the two Phases separately, on the date of the
Practical Completion Certificate for the relevant Phase and ending in accordance
with clause 15 below, for the duration of which the Contractor guarantees all
Works of the relevant Phase to be free from any defects.
 
   
Electronic Message:
  A set of segments, prepared in a computer readable format and capable of being
automatically and unambiguously processed, sent through the internet.
 
   
Employer’s Representative:
  The person, named in clause 24.3 of the Agreement, employed, or otherwise
engaged by the Employer for the purpose of receiving or issuing of all
applications, consents, instructions, notices, requests or statements or other
acts with regard to the Agreement, in accordance with and subject to clause 10,
or such other person as the Employer may appoint in his place.
 
   
Employer’s Requirements:
  Appendix 1 to the Agreement.
 
   
Floor Plan:
  Appendix 6 to the Agreement, outlining the basic structural design of the Site
as well as its sizing.
 
   
Insurance Certificate:
  Appendix 11 to this Agreement.
 
   
Insured Risks:
  Loss or damage by dust, water, vibration, fire, storm, lightning, flood,
earthquake, explosion, non-hostile aircraft and parts of aircraft and articles
dropped from such aircraft, riot and civil commotion, malicious damage, bursting
and overflowing of water pipes, tanks and other apparatus and impact by road
vehicles, and such other risks as would be prudent for a Contractor, acting
reasonably and in accordance with industry standards, to insure against.

INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

     
 
   
Lump Sum Price:
  The total and exclusive compensation for the performance, completion and
handing over of the Works and all relating services by the Contractor, including
any duties payable to local or national authorities, and composed of a lump sum
amount for Phase 1 and a lump sum amount for Phase 2.
 
   
Minor Defects:
  Defects in the Works that are of trivial nature only and that do not prevent
Practical Completion, and do not have any adverse effect on the ability of the
Employer to commence the commissioning of and/or to operate the Data Centre.
 
   
Operating and Maintenance
   
Documentation and as-Built
   
drawings:
  Appendix 13 to this Agreement.
 
   
Payment Schedule:
  Appendix 5 to the Agreement.
 
   
Phase 1:
  The phase including the design, preparation, performance, completion and
inspection of such part of the Works as further described in Appendix 1,
including all relating ancilliary or completing works and services, and as to be
rendered by the Contractor in observance of the Practical Completion Date for
Phase 1 as set forth in the Time Schedule, with the following material contents:
{*}
 
   
Phase 2:
  The phase including the design, preparation, performance, completion and
inspection of such part of the Works as further described in Appendix 1,
including all relating ancilliary or completing works and services, and as to be
rendered by the Contractor in observance of the Practical Completion Date for
Phase 2 as set forth in the Time Schedule, with the following material contents:
{*}
 
   
PUE Factor:
  Yearly average power usage efficiency factor designating the ratio of total
amount of power used by the Data Centre facility to the power delivered to the
IT equipment and to be measured in accordance with the specification and
procedure as set forth in clause 14 of the Agreement.

     
Proposal:
  The offer, attached as Appendix 2, of the Contractor for performing and
completing the Works as per the Employer’s Requirements.

INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

     
 
   
Practical Completion:
  Means that the Works for the relevant Phase (i.e., as applicable, Phase 1 or
Phase 2) have been carried out to such a stage and degree that they can be taken
over and that such Works and the Data Center can be fully used by the Employer
for their intended purpose and that any items of work or supply then outstanding
or any defects then patent are of a trivial nature only and are such that their
completion or rectification does not interfere with or interrupt the
commissioning and the use of the Works and/or the Data Center.
 
   
Practical Completion Certificate:
  The certificate issued by the Employer as per clause 13.8 of the Agreement.
 
   
Practical Completion Date:
  The relevant date on which all the Works for the individual Phase (i.e., as
applicable, Phase 1 or Phase 2) necessary to achieve Practical Completion should
be completed by the Contractor as agreed by the Parties and stipulated in the
Time Schedule (as set out in Appendix 3). Both the Practical Completion Date for
Phase 1 and the Practical Completion Date for Phase 2 are binding for the
Contractor.
 
   
Purchase Order:
  The document used by the Employer to accept the offer from the Contractor to
perform additional work or charges, a copy of which is attached as Appendix 9.
 
   
Retention Sum:
  {*} of each amount due pursuant to the Payment Schedule.
 
   
Site:
  Location where the Works are performed; being {*} (Zur1.3).
 
   
Site’s access procedure
  Appendix 12 to this Agreement.
 
   
Time Schedule:
  Appendix 3 to the Agreement.
 
   
Works:
  Any demolition and construction works or other services necessary to construct
a Data Centre at the Site in accordance with the specifications in the Design
Documents and the Employer’s Requirements.

 

(1)   The headings to clauses and Appendices to this Agreement are inserted for
convenience only and shall not affect the interpretation or construction of this
Agreement.

INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

(2)   Words and definitions importing the singular shall include the plural and
vice versa.   (3)   References to clauses and Appendices are references to the
relevant clauses in and Appendices to this Agreement.   (4)   No general terms
and conditions of the Contractor are applicable as between the Parties.   1.  
Order of Precedence   1.1   If there is any discrepancy between the Contract
Documents, the order of precedence is: (1) this Agreement, (2) Employer’s
Requirements (Appendix 1), (3) the Design Documents; and (4) all other
Appendices.   2.   Object of agreement   2.1   The object of the Agreement is 1)
the performance and completion by the Contractor of the Works and 2) the payment
of the Lump Sum Price by the Employer; all in accordance with the terms as set
forth in the Contract Documents and any alterations thereof pursuant to the
issuance by the Employer and the acceptance by the Contractor of Purchase
Orders.   3.   Preparation of the Works   3.1   The Contractor undertakes to
prepare and finalise the Design Documents for approval by the Employer and
deliver the same to the Employer in accordance with the Time Schedule. The
Design Documents will be based on and comply with the Employer’s Requirements,
the Proposal and the Time Schedule and will contain, among other things, a
factual build out specification for the Site.   3.2   Instruction by the
Employer, including the Employer’s Requirements, shall not relieve the
Contractor from his duty to verify these instructions for correctness,
conformity with the Proposal and expediency in accordance with the Time Schedule
or from the responsibility for his Works. Consequently, if the Contractor has
any doubts with respect to the instructions received, including the Employer’s
Requirements, or with the manner in which they are carried out, then he shall
inform the Employer and submit counter-proposals within {*} working days.   3.3
  The Employer shall review the Design Documents and notify the Contractor of
its written objections within {*} working days of receipt of the Design
Documents as finalised by the Contractor. The review of the Design Documents by
the Employer does not release the Contractor from his liability for any errors,
miscalculations or other mistakes in the Design Documents.

INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

3.4   The Contractor shall within {*} working days of receipt of the objections
of the Employer to the Design Documents notify the Employer in writing either
that it will comply with the recommendations, if any, made by the Employer or of
its further proposals. Upon receipt by the Employer of such notification, the
procedure of clause 3.3 shall be followed.   3.5   On approval by the Employer
of the completed Design Documents, the Employer and the Contractor shall jointly
sign off the completed Design Documents. The review and approval of the Design
Documents by the Employer does not release the Contractor from its obligation to
perform and execute the Works in full compliance with this Agreement, including
the Employer’s Requirements and the Time Schedule, and in accordance with the
newest state of the technology.   3.6   Except in so far as already applied for
by the Employer and/or in so far the Employer by law is obliged to apply, the
Contractor shall obtain all necessary planning permissions, approvals or
equivalent consents, authorisations or licenses required by local laws, rules
and regulations for the performance and completion of the Works according to the
Time Schedule. The Employer or the Contractor, respectively shall at all times
insure receipt of these approvals at such time that this does not create delays
in relation to the Time Schedule.   4.   Performance and completion of the Works
  4.1   The Contractor shall perform and complete the Works in accordance with
the Agreement in general and the approved Design Documents and the Time Schedule
in particular. The Works must comply with all known scientific and technological
standards, knowledge and procedures with due regard to an economic mode of
operation.   4.2   The Contractor shall perform and complete the Works in
accordance with the Contract Documents and all applicable local laws, rules,
regulations and codes of practice as applicable from time to time during the
Construction Period and shall ensure that the Site complies with all applicable
local laws, rules, regulations and codes of practice during the Construction
Period as well as at Practical Completion.   4.3   The Contractor shall perform
and complete the Works in a good and workmanlike manner, in accordance with the
newest state of the technology and using only suitable good quality materials
and equipment. He warrants that his employees, representatives and
sub-contractors are qualified and of good reputation;   4.4   The Contractor
will immediately notify the Employer if he detects any defaults, mistakes,
errors in the design, in the Design Documents, in Employer’s Requirements or in
the performance and completion of the Works.   4.5   In the performance and
completion of the Works, the Contractor shall:

INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

  4.5.1   at all times comply with the Time Schedule, subject only to the
extensions permitted under clause 7;     4.5.2   Co-operate and procure that his
employees, representatives and subcontractors will co-operate with the
Employer’s Representative.

4.6   The Contractor shall perform and complete the Works in accordance with the
Time Schedule.   4.7   In case of any additions or alterations to the Works
(irrespective of whether this is the result of a Purchase Order), the Contractor
shall provide marked up drawings to the Employer’ Representative.   4.8   The
Contractor shall prepare a full architectural and technical documentation both
in German and one in English, including drawings and descriptions.   4.9   The
Contractor is responsible for the security on-site with regard to the Site, all
materials, tools and equipment used for the performance and completion of the
Works and the safety of all persons present at the Site, until the Practical
Completion and subject to Appendix 12.   4.10   The Contractor has to provide
for and use its own power supply during the construction. Water will be provided
by the Employer, or its Landlord, at the Contractor’s expense. Use of the sewage
system during construction will be made available by the Employer or its
landlord. Toilettes or latrines will be provided by the Employer. However, it is
the Contractor’s responsibility to provide for the cleaning of such facilities.
  4.11   At any time during the Construction Period, the Contractor is not
allowed to use the Employer’s facilities for its own benefit and staff. The
Contractor shall see to it that its employees, representatives, subcontractors
and suppliers will have a site hut at the building Site for their use, which is
in accordance with local regulations.   4.12   The Contractor shall keep the
Site clean during the performance and completion of the Works. Upon Practical
Completion, the Contractor shall clean the Site and shall ensure that all
packaging material and remainder of material used during the performance and
completion of the Works is removed. All other materials shall be stored outside
the Site.   4.13   The Contractor shall at its own costs apply for, possess and
maintain any authorization, license, registration, and/or permit which is
required to enable it to perform the Works. The Contractor shall comply with the
conditions as set forth in such authorization, license or permit and shall
indemnify and keep indemnified the Employer for any claim by a third party in
respect of damages, losses or costs suffered, or for such other costs as
incurred by the Employer, due to the Contractor’s non-compliance with the
aforementioned obligations. Solely the Contractor shall be responsible for all
matters concerning his personnel, such as, but not limited to, engagement,
dismissal,

INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

    remuneration, holiday pay and sickness benefits, insurances, including
social insurances, taxes transport to and from the Site, board and lodging, etc.

INTERXION CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

5.   Changes to the Works   5.1   The Employer has the right, subject to the
provisions of this clause and to the Contractor’s right of objection on
reasonable grounds, to issue a request effecting a Change.   5.2   Requests for
a Change will be made through a Change Request.   5.3   The Contractor shall
within {*} working days after receiving a Change Request notify the Employer in
writing whether he has any objection to the Change. In the absence of such
notification by the Contractor, it shall be deemed to have no objections against
the Change and the Contractor shall provide the Employer within {*} working days
from receipt of the Change Request with an offer to perform the Change,
containing:

  •   The period of time required for the performance and completion of the
Change;     •   A cost estimate detailing all specific items related to the
Change, including the pricing for each item required to perform and complete the
Change;     •   Confirmation whether the performance and completion of the
Change will have an impact on the relevant Practical Completion Date, and if so
what that impact will be.

5.4   Subsequent to receipt of the offer from the Contractor, the Parties will
use every effort to agree on the conditions and a fixed price under which the
Change can be performed. The Parties will also discuss impact of the Change on
the relevant Practical Completion Date.   5.5   If the Parties come to an
agreement, the Employer will provide the Contractor with a Purchase Order
reflecting the Change, the agreed fixed price and, if applicable, the new
Practical Completion Date. If the Parties do not come to an agreement or if the
Employer does not provide the Contractor with a Purchase Order within {*}
calendar days from receipt of the offer, the Change is deemed not to have been
accepted.   5.6   If the Contractor has performed and completed the Change and
the actual costs exceed the lump sum price for the same as reflected in the
Purchase Order, the Employer shall not be responsible for such excess, which
shall be borne by the Contractor.   5.7   The Contractor shall use reasonable
endeavors to re-use where possible items previously charged by the Contractor in
relation to the performance and completion of the Works and/of any prior
Changes.

INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

5.8   The Contractor shall perform and complete the Change by the date as
reflected in the Purchase Order.

INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

5.9   If the Contractor does not submit to the Employer an offer for the Change
within the time-period specified in clause 5.3 or if the Change has not been
accepted by the Contractor or if the Parties do not come to agreement, the
Employer can involve a third party to perform the Change, provided that such
third party undertakes to perform its works in full compliance with all terms
and conditions of this Agreement. The Contractor and the Contractor’s
Representative will use best efforts to facilitate the third party and will
procure that their employees, representatives and sub-contractors will do the
same.   6.   Lump Sum Price and payment for Changes   6.1   The Lump Sum Price
is CHF 25.000.000 (twenty-five million Swiss franc), exclusive of Value Added
Tax. The Lump Sum Price is made up of the following amounts per the individual
phase:

  •   Phase 1: {*};     •   Phase 2: {* }.

    It is explicitly agreed by the Parties that in case that the Employer elects
to terminate this Agreement in accordance with clause 22.4, the entire and
exclusive compensation payable to the Contractor is the lump sum of {* },
subject only to such additional payment as owed by the Employer under a Purchase
Order for an agreed Change as per clause 5.5.   6.2   The Lump Sum Price is the
exclusive and sole compensation for the Contractor for all activities he has to
undertake in order to prepare, perform and complete the Works up to the
standards as described in the Employer’s Requirements, the Design Documents, the
Proposal and any other written instrument as exchanged between the Parties prior
to or during the Construction Period.   6.3   The Lump Sum Price shall be paid
to the Contractor in accordance with the Payment Schedule.   6.4   All payments
shall be effected by bank transfer into the current bank account designated by
the Contractor for this purpose and as it will be reflected on the invoice. The
payment term shall be in accordance with the Payment Schedule and subject to
prior approval of the invoice by the Employer’s Representative.   6.5   The
Employer shall retain from each payment the Retention Sum. Upon the issuance of
the Practical Completion Certificate for Phase 2, {*} of the accumulated
Retention Sum for Phase 1 and Phase 2 will be released. The final {*} of the
accumulated Retention Sum will be released upon expiry of the Defect Liability
Period of Phase 2. If the Employer opts to terminate this Agreement in
accordance with clause 22.4, {*} of the accumulated Retention Sum for Phase 1
will be released upon issuance of the Practical Completion

INTERXION CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

    Certificate for Phase 1. The final {*} of the accumulated Retention Sum will
be released upon expiry of the Defect Liability Period of Phase 1.

INTERXION CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

6.6   In case of any additional work or Changes, the Contractor is only entitled
to receive payment if and to the extent that such additional work or Changes
have been performed pursuant to a duly signed Employer’s Purchase Order and to
the extent the invoice is in accordance with the amount as mentioned on the
Purchase Order. Clauses 6.4 and 6.5 apply to payment for Changes.   7.  
Adjustments to the relevant Practical Completion Date   7.1   In the event the
performance and completion of the Works or a Change is demonstrably and
exclusively delayed by one or several of the following causes without any fault
of the Contractor:

  (a)   A breach of this Agreement by the Employer;     (b)   Changes in
mandatory local rules and regulations that require adjustments to the performed
or completed Works or Changes to the extent the coming into force of such rules
or regulations could not be anticipated by the Contractor;     (c)   The
performance and completion of an agreed Change Request, for the number of days
as specified at the applicable Purchase Order; and     (d)   Force Majeure;

    then and to the extent that Practical Completion for the relevant Phase is
demonstrably and exclusively delayed due to one or several of such causes, the
relevant Practical Completion Date shall be adjusted by the number of days the
performance and completion of the Works or a Change is delayed as a result of
such cause or causes. An adjustment of the Practical Completion Date of Phase 1
does not entitle the Contractor to an according adjustment of the Practical
Completion Date of Phase 2. Any other delays for whatever reason do not entitle
the Contractor to an adjustment of the relevant Practical Completion Date.   7.2
  As soon as it becomes reasonably apparent that the progress of the Works is
being or is likely to be delayed for any reason, the Contractor shall forthwith
give written notice to the Employer of the cause or causes of the delay and an
estimate of the expected delay in the performance and completion of the Works.
Failure to do so results in the Contractor being prevented to claim for an
adjustment of the relevant Practical Completion Date.   8.   Late completion of
the Works   8.1   If the Contractor fails to meet the relevant Practical
Completion Date, it shall, without notice or warning, be in default, and it
shall pay to the Employer a penalty of {*} of the relevant Lump Sum Price for
each

INTERXION CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

    calendar day that the relevant Practical Completion Date is exceeded. The
maximum amount of the penalty will not exceed {*}.   8.2   Any such penalties
shall be payable weekly in arrears with the last payment to be made on the date
Practical Completion for the relevant Phase is finally achieved by the
Contractor.

INTERXION CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

8.3   The Employer shall be entitled to payment of the penalty without prejudice
to any of its other rights or claims to or for compensation, including its right
to claim performance of any or all obligation(s) in conformity with the
Agreement, Employer’s right to claim damages and Employer’s right to terminate
the Agreement.   8.4   The Employer may offset the amount of the penalty against
any amount payable by the Employer to the Contractor or its successor or
assignee.   8.5   The mere fact that the Employer does not expressly insist on
the payment of any accrued penalties prior to, upon or immediately after the
performance by Contractor of the delayed Works shall not constitute a waiver of
the Employer’s right to request the payment of all accrued penalties and the
Employer shall continue to be entitled to request all accrued penalties also
after Practical Completion of the relevant phase has been achieved by the
Contractor.   9.   Contractor’s Representative   9.1   The Works shall be
carried out by a team of professionals, appointed and directed by the Contractor
under his exclusive responsibility. The Contractor shall appoint a Contractor’s
Representative, who will be fluent in both German and English and who will
manage day-to-day operations at the Site (which includes the direct management
of employees, representatives and sub-contractors working on the Site on behalf
of the Contractor).   9.2   The Contractor’s Representative is responsible for
the finalization of the Design Documents, the supervision of the performance and
completion of the Works in accordance with the Design Documents. The
Contractor’s Representative shall be sole representative of the Contractor,
authorized to sign certificates in respect of performance and completion of
Works and Changes.   9.3   The Contractor’s Representative shall be the
Contractor’s sole interlocutor with Employer’s Representative in respect of all
technical and operational issues arising in connection with the performance and
completion of the Works and, prior to issuing the certificates, shall consult
and seek to reach agreement with the Employer’s Representative on any of these
matters.   10.   Employer’s Representative   10.1   The Employer’s
Representative is German and English speaking and writing qualified
professional.

INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

10.2   The Employer’s Representative shall be the Employer’s sole interlocutor
with the Contractor’s Representative in respect of all technical and operational

INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

    issues, arising in connection with the performance and completion of the
Works.   10.3   The Employer’s Representative shall be authorized to enter into
agreements with the Contractor’s Representative regarding all technical and
business issues arising in connection with the performance and completion of the
Works subject to the exception of clause 10.4. His signature on any certificates
issued by the Contractor’s Representative shall be proof of the Employer’s
approval of matters therein, subject to the exception of clause 10.4.   10.4  
The Contractor herewith acknowledges that the Employer’s Representative has no
authority under any circumstances to represent the Employer in agreeing to
Changes. All Change Requests must be signed by both the Employer’s Managing
Director and the Executive Vice President Operations {*}, in order to be binding
on the Employer.   11.    Supervision of the Works   11.1   The Contractor shall
provide for transparent and up-to-date administration of the performance and
completion of the Works and of the Changes, which administration will be
maintained in German.   11.2   The Contractor shall keep a daily German-written
logbook recording the progress of the Works and Changes, all relevant events
related to the performance and completion of the Works and Changes and of any
deviations from the Design Documents. The Employer and the Employer’s
Representative may at any time during the Construction Period consult the
logbook and require copies. A full copy of the logbook is handed over to the
Employer upon Practical Completion.   11.3   The Contractor’s Representative and
the Employer’s Representative shall meet at least once a week to check daily
logbooks, to monitor and discuss the progress of the Works and the Changes and
to discuss any other relevant subject. In the event that either of the Parties
requests intermediate meetings, any such additional meeting(s) shall be arranged
within three days from a written notice to that effect. All meetings will be
held at the Site unless the Contractor’s Representative and the Employer’s
Representative agree to meet at another location.   11.4   Draft minutes of each
meeting shall be prepared by or under the responsibility of the Contractor’s
Representative. The draft minutes shall be sent to the Employers’ Representative
as early as possible prior to the next meeting and, if agreed upon by the
Employer’s Representative, signed by both the Contractor’s Representative and
the Employer’s Representative. Only by undersigning the minutes of a meeting
will they be deemed to have been accepted by the Employer.

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

11.5   All written correspondence between the Parties shall be incorporated in
the next succeeding meeting minutes.

 
INTERXION CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

11.6   For clarity sake, the Employer shall have access to the Site (without
consent being required from the Contractor) at all time and without any delay.  
12.   Commissioning   12.1   As soon as all Site constructions and the
installation (incl. equipment specific testing) of the equipment for the
relevant Phase have been duly completed by the Contractor and the Works (incl.
any Changes) for this Phase are ready for commissioning, the Contractor shall
notify the Employer thereof in writing. The Employer shall receive this
notification prior to the Start of Commissioning date {*} as specified in the
Time Schedule.   12.2   The Contractor shall be responsible for the initial
start-up of the equipment and the commissioning, which shall be conducted by him
in accordance with the Employer’s instruction and the rules set forth in
Appendix 14, including the DER version 3.1 as referenced in Appendix 1, and
shall be started no later than the Start of Commissioning date and be concluded
prior to the Practical Completion Date as specified in the Time Schedule.   12.3
  The Contractor shall, as an integrated part of the commissioning,

  •   make all checks, testing, measurements and recordings necessary to assess
whether the Works (and any Changes), including all systems and sub-systems,
fully comply with the contractual specifications and required performance
criteria;     •   make all such adaptations, rectifications and adjustments with
respect to any defects, malfunctioning or problems observed during
commissioning, so to bring the Works (and any Changes) in compliance with the
contractual specifications and required performance criteria and as necessary
for enabling the Employer to take up problem-free Data Centre operations as of
the Practical Completion Date.     •   make all such further checks, testing,
measurements and recordings as necessary to duly establish and document that the
Works (and any Changes), including all systems and sub-systems, fully comply
with the contractual specifications and required performance criteria, and
submit such documentation and test protocols to the Employer as a basis for the
Final Inspection.

12.4   Upon completion of commissioning (including the submission of the
documentation and test protocols to the Employer) the Contractor shall give
written notification to the Employer that the Works (and any Changes) of the
relevant Phase are ready for Final Inspection.   13.   Final Inspection of the
Works and of Changes for the relevant Phase

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

13.1   As soon as practical upon the Contractor’s notice in compliance with
clause 12.4 the Parties shall proceed to the Final Inspection and jointly
inspect the

 
INTERXION CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

    Works (and any Changes), perform such further checks and tests of the
systems, sub-systems and equipment as necessary for such purpose.   13.2  
Unless the Employer finds defects (including any deficiencies, shortcomings or
any other problems of a technical or structural nature in the Works) other than
Minor Defects or finds outstanding items of work or supply which are not of
trivial nature only, he will confirm the handover of the Works within five
working days after the joint inspection.   13.3   If the Employer does not agree
with the handover of the Works due to defects other than Minor Defects or
outstanding items of work or supply which are not of trivial nature only, he
will within {*} working days of the inspection inform the Contractor thereof in
writing and provide the Contractor with a list of such defects and outstanding
items.   13.4   The Contractor shall immediately take all necessary steps and
actions to correct these defects and/or procure the outstanding items as soon as
possible. Upon completion he shall set a new date for inspection and invite the
Employer for a renewed inspection, whereupon the procedure as per clauses 13.2
and 13.3 applies.   13.5   If the Employer agrees with the handover of the Works
upon Final Inspection (or, as applicable, the repeated inspection as per clause
13.4):

  13.5.1   the Employer will provide to the Contractor with a list outlining the
Minor Defects and the minor outstanding items as observed during the inspection;
    13.5.2   the Contractor will make available a complete set of drawings
reflecting in detail the structural and electrical design of the Site upon the
handover of the Works.     13.5.3   the Contractor shall correct all Minor
Defects, procure any outstanding items as well as any other deficiencies or
defects observed after Final Inspection as soon as possible, but in any event
within thirty calendar days from notification of such defects and outstanding
items, and submit to the Employer a written confirmation that and how these
defects and outstanding items have been solved.

13.6   Upon completion of the corrections by the Contractor of the defects and
outstanding items as notified by the Employer under clause 13.5.1, the Parties
shall again jointly inspect the Works, which inspection shall be attended by
duly authorized representatives of the Contractor and the Employer, as well as
by the Contractor’s Representative and the Employer’s Representative.   13.7  
If the Employer does not agree with such corrections, he will notify the
Contractor thereof in writing and provide the Contractor with a list of the

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

    remaining defects and outstanding items. The Contractor shall take all
necessary steps to correct the remaining defects and procure the outstanding
items immediately, but in any event within ten calendar days from notification.
Upon completion he will invite the Employer for a new inspection of the items on
the list in accordance with clause 13.6. If the defects and outstanding items

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

    have not been corrected, the Employer may, without further notice, transfer
the correction works to a third party at the cost and risk of the Contractor.  
13.8   If the Employer agrees with the corrections made by the Contractor, the
Employer will issue the Practical Completion Certificate as per Appendix 7.  
13.9   Practical Completion is, subject to clause 13.10, deemed to have been
achieved for the relevant Phase on the following date:

  •   if upon Final Inspection of the Works as per clause 13.1 the Employer
finds no defects other than Minor Defects and no outstanding items of work or
supply which are not of trivial nature only, on the date of the written
notification of the Contractor as per clause 12.4 that the Works are ready for
Final Inspection;     •   if upon inspection of the Works as per clause 13.1 the
Employer finds defects other than Minor Defects or finds outstanding items of
work or supply which are not of trivial nature only, on the date of the repeated
inspection as per clause 13.4 provided that this repeated inspection confirms
that the defects and outstanding items have been rectified by the Contractor;  
  •   if the repeated inspection of the Works as per clause 13.4 shows that not
all defects or outstanding items as notified have been rectified on such date,
on the date on which the rectification of the remaining defects or the
outstanding items have been completed and inspected.

13.10   Any defects other than Minor Defects or outstanding items of work or
supply which are not of trivial nature only that are subsisting after the
Practical Completion Date as per the Time Schedule shall prevent Practical
Completion and result in penalties as per clause 8 above.   13.12   The
Contractor shall provide the operating, maintenance and as-built drawings in
accordance with Annex 13 to this Agreement.   14.   Guarantee of PUE Factor  
14.1   The Contractor guarantees that the PUE Factor will not exceed {*}.   14.2
  The PUE Factor will be measured twice for each Phase, under normal operating
conditions at full load, namely:   •   The first measuring will take place
during the Integrated Site Acceptance Test (as described in clause 12 to this
Agreement); and   •   The Second measuring will take place on the statistically
warmest day of the year the Practical Completion of the relevant Phase took
place or on the statistically warmest day of the calendar year following such
Practical Completion, whichever occurs first. In order to designate the
statistically warmest day, the records of local weather monitoring for the last
20 years as

 
INTERXION CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

    made by the Federal Office of Meteorology and Climatology MeteoSwiss,
measuring station Oberglatt, are conclusive.

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

14.3   It is the Contractors responsibility to provide, at his own costs, the
necessary equipment to simulate full load. The specific dates for taking
measurements shall be set at least five days in advance. The measurements shall
be made in the presence of both Parties.   14.4   The guaranteed PUE Factor is
considered met if for each Phase the average of both measurings results does not
exceed the factor {*}.   14.5   In the event the PUE Factor is not met, the
Contractor is obliged to do any necessary work required in order to comply with
the guarantee as set out in clause 13.1. The Contractor should bear all such
costs.   15.   Defect Liability Period   15.1   The Contractor guarantees that
all Works, for the duration of the Defect Liability Period, are free from
defects, have the contractually agreed upon or warranted characteristics and
permit a purposeful, trouble-free operation of the Data Centre. This guarantee
is notwithstanding any other rights the Employer may have under the applicable
law and/or the Agreement.   15.2   The Defect Liability Period starts,
separately for each of the two Phases, on the date of issuance of the Practical
Completion Certificate for the relevant Phase and ends {*} months thereafter
unless extended pursuant to clause 7.1 or clause 7.2.   15.3   The relevant
Defect Liability Period shall be extended by a period equal to the period
between notification of a defect by Employer and the completion of the
rectification of such defects by the Contractor.   15.4   In order to
synchronize the Defect Liability Periods for the two Phases, the Employer may
opt, at any time during the Defect Liability Period for Phase 1, to acquire an
extension of this Defect Liability Period for the remainder period of the Defect
Liability Period of Phase 2. This means that in case the Employer exercises his
option, the Defect Liability Period for both Phases shall be the same. Clause
14.3 is applicable to such uniform period. If Employer elects to exercise this
option, he shall issue a Purchase Order. The price for such extension will be
negotiated by the Parties.   15.5   The Employer may notify a defect at any time
within the relevant Defect Liability Period. The fact that a defect could have
been detected or has been detected at the occasion of a inspection contemplated
in clause 12 above, does not prevent the Employer from notifying such defect and
requesting its rectification (or invoking any other warranty right it may have
under this Agreement or under the applicable law) at any time during the Defect
Liability Period.

 
INTERXION CONFIDENTIAL





--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

15.6   The Contractor shall, immediately upon receipt of a written notice from
the Employer remedy and repair any defects in the Works or the Changes, without
any cost to the Employer.

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission



15.7   The Contractor agrees to meet with the Employer within {*} days prior to
the end of the relevant Defect Liability Period at the latest for an inspection
of the Works. All deficiencies not caused by the Employer shall be listed.
Contractor agrees to correct all deficiencies, identified in this meeting,
within {*} days after the date of said meeting. If the deficiencies are not
adequately corrected, Employer may engage an independent contractor to correct
the deficiencies at the Contractor’s expenses and risk. Final payment or any
other act by the Employer, including the engagement of a third party to provide
service and maintenance of the Works after the Practical Completion, shall not
relieve the Contractor of his obligations pursuant to this clause 14.   15.8  
The statute of limitations for any warranty right or any claims of the Employer
arising out of a defect notified by the Employer within the applicable Defect
Liability Period shall be five years starting from the date of expiry of the
applicable Defect Liability Period.   16.   Contractor’s Liability   16.1   The
Contractor shall be fully liable for the proper preparation, performance and
completion of the Works and the Changes in accordance with the terms and
conditions of the Contract Documents. The Contractor’s aggregate liability for
breaches of this Agreement shall be limited to the maximum amount of {* }.  
16.2   The Contractor shall be fully liable for any acts and omissions of its
employees as well as for any acts and omissions of any other companies or
persons he engages (including, but not limited to sub-contractors) for the
performance and completion of the Works and the Changes. The Contractor shall be
also fully liable for the payment of any taxes and social security premiums for
employees and sub-contractors in accordance with the applicable laws.   16.3  
The Contractor shall hold harmless the Employer with respect to any claims
brought against the Employer for which the Contractor is liable pursuant to
clause 16.1 and 16.2.   16.4   The Contractor shall hold harmless and indemnify
the Employer in respect of any liability, loss, claim or proceedings whatsoever
arising in respect of death or personal injury to any persons employed or
contracted by the Contractor occurring on the Site in the course of the
performance and completion of the Works.   16.5   The Contractor will hold
harmless and indemnify the Employer in respect of any claims of third parties
regarding the performance of the Agreement, including but not limited to claims
of subcontractors.

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission



16.6   The Contractor shall be fully responsible that all of his sub-contractors
are being paid by him in time and he shall take all necessary steps to avoid
that any of his sub-contractor register a security interest of craftsmen and
contractors in the meaning of Article 839 of the Swiss Civil Code (so-called

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

    Bauhandwerkerpfandrecht) on the real estate where the Data Center and/or
Site is located or apply for the provisional registration of such security. In
particular, the Contractor undertakes to immediately provide such security as
necessary in the meaning of Article 839(3) of the Civil Code in order to avoid
or to cancel any (provisional or definite) registration of a security interest
by one of his sub-contractors.

16.7   Notwithstanding anything to the contrary, the Contractor shall, to the
extent permitted by law, not be liable for any indirect or consequential damages
or losses including, but not limited to, loss of revenue, loss of use, loss of
production, costs of capital or costs connected with interruption of operation,
irrespective whether a claim by the Employer is based on contract, tort or any
other legal ground.   17   Employer’s Liability   17.1   If the Contractor
terminates the Agreement as a result of a serious breach of contract by the
Employer, the Employer shall be liable only for payment for such portion of the
Works as already completed by the Contractor up to the date of such termination.
The Contractor is only entitled to terminate the Agreement if the Employer is in
serious breach of a fundamental obligation under this Agreement and the
Employer, despite the Contractor’s written notice of serious breach has not
remedied the breach in accordance with this Agreement within {*} calendar days
of receipt of such notice.   17.2   Notwithstanding anything to the contrary,
the Employer shall, to the extent permitted by law, not be liable for any
indirect or consequential damages or losses including, but not limited to, loss
of revenue, loss of use, loss of production, costs of capital or costs connected
with interruption of operation, irrespective whether a claim by the Constructor
is based on contract, tort or any other legal ground.   18.   Intentionally
omitted   19.   Effective date of the Agreement   19.1   This Agreement shall
come into effect on the Contract Commencement Date.   20.   Insurance   20.1  
The Employer shall take out and maintain, for the duration of the Construction
Period an insurance (CAR), covering the full costs of reinstatement of the Site
including but not limited to the costs of demolition

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

    and of site clearance, professional fees, building costs and proper
allowance of increases thereof.

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission



21.   Force Majeure   21.1   The Parties shall be relieved from the liability
for the non-fulfillment of their obligations under the Agreement due to an
unforeseeable event beyond the control of the Parties which prevents or
materially delays, at no fault of the Party invoking such event, the progress of
the Works (herein a “Force Majeure” event), including but not limited to:

  (a)   acts of God;     (b)   strike or lock out (excluding strike or lock out
of employees of the Contractor or of its subcontractors occurring during the
performance and completion of the Works);     (c)   acts of Government;     (d)
  war;     (e)   riot;     (f)   terrorism.

21.2   The Party claiming the occurrence of an event of Force Majeure must
notify in writing the other Party, within {*} calendar days of becoming aware of
such event. Such notice will at least contain information about the date of
commencement and termination of the event, which contractual obligation is
prevented or delayed and how long such prevention or delay is expected to
continue, and shall provide evidence for the existence of the Force Majeure
event. Failure to deliver such a notification in time shall lead to
impossibility to invoke Force Majeure.   21.3   The Contractor shall continue to
use his best efforts to perform and complete the Works and to minimize the
effects of the Force Majeure event on the performance of his obligations under
this Agreement.   21.4   The Parties shall, upon receipt of the notice of Force
Majeure, confer with each other promptly to attempt to alleviate the cause(s)
for the event of Force Majeure, and shall seek reasonable alternative methods of
achieving the same performance objectives under the Agreement.   22.  
Suspension of Obligations and Termination of the Agreement   22.1   The Employer
shall be entitled to suspend payments to the Contractor in the event that the
Contractor is in serious breach of the Agreement (including, but not limited to
non- compliance with the Time Schedule), and the Contractor has not remedied the
breach within {*} calendar days of receipt of a written notice of default. The
value of the payment the Employer is entitled to suspend corresponds with the
value of the portion of the Works that is impacted by the breach. After the
breach has been remedied, the Employer shall pay the suspended amount to the
Contractor within {*} calendar days.

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission



22.2   The Employer is entitled to terminate the Agreement in the event that the
Contractor is in serious breach of the Agreement (including, but not limited to

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

    non- compliance with the Time Schedule), and (i) has not started to remedy
the breach within {*} calendar days of receipt of a written notice of default
from the Employer and (ii) has not remedied the breach in accordance with the
Agreement within {*} calendar days of receipt of such notice of default.

22.3   Either Party may terminate the Agreement if the other Party:

  (i)   becomes insolvent, or voluntary or involuntary insolvency proceedings
are instituted by or against such other Party; or     (ii)   the other party
makes an assignment of all or substantially all of its assets for the benefit of
its creditors or the other party makes a likewise arrangement for the benefit of
its creditor; or

22.4   The Employer may elect not to proceed with the construction of Phase 2
and for that purpose the Employer is entitled to terminate this Agreement by
written notice to the Contractor to be made no later than {*} to the Contractor,
without incurring any costs, liability and/or penalty. For clarity sake, the
Contractor is, if the Employer exercises his option not to proceed with Phase 2,
not entitled to any payment, remuneration, compensation, loss of anticipated
profits, etc., with respect to the Works for Phase 2 and the Employer’s sole
remuneration shall be the lump sum amount for Phase 1, being {*}, as stipulated
in clause 6.1 of this Agreement.   23.   Representations and Warranties   23.1  
The Parties each represent:

  a)   to be legal entities validly organized and existing in accordance with
the laws of their respective countries and to be of good financial standing;    
b)   to have full legal capacity to act and sign the Agreement and to fully and
accurately perform their respective obligations arising from the Agreement;    
c)   to have fulfilled all the legal requirements in force in their respective
countries necessary for the execution of the Agreement;     d)   that its
execution and fulfillment of the Agreement does not involve a breach of any
current contractual or legal obligation.

24.   Notices; Representatives   24.1   Any notice required under this Agreement
must be in writing.   24.2   Notices served under this Agreement shall be valid
only if made in writing sent by facsimile, Electronic Message, courier or
registered mail to the duly authorized persons. The duly authorized
representation and the addresses of Employer and Contractor are as follows:

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

The Employer   Interxion (Schweiz) AG
For the Attention of the Managing Director

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission

         
 
  Address:   {*}
 
       
 
  Fax:   {*}
 
  E-mail:   {*}
 
        The Contractor   Beacon Solutions AG     For the Attention of {*}
 
  Address:   {*}
 
       
 
  Fax:   {*}
 
  E-mail:   {*}

24.3   The following persons are appointed as representatives:

         
Employer’s Representative
  Name:   {*}
 
  Address:   {*}
 
       
 
  Telephone:   {*}
 
  Fax:   {*}
 
  E-mail:   {*}
 
       
Contractor’s Representative
  Name:   {*}
 
  Address:   {*}
 
       
 
  Telephone:   {*}
 
  Fax:   {*}
 
  E-mail:   {*}

25.   Assignment   25.1   Neither the Agreement nor any rights or obligations
arising from it may be assigned to a third party without the prior written
consent of the other Party.   26.   Sub-contracting

26.1   The Contractor has the right to subcontracting all or part of his
obligations under this Agreement, subject to informing the Employer before the
engagement of any subcontractor of the name and contact details of such
subcontractor.

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission



26.2   The Employer, acting reasonable, has the right to object within {*}
working days after having received the notification to any suggested
subcontractor in which case the Contractor will suggest another subcontractor.

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission



27.   Confidentiality   27.1   Each Party will keep the conditions of the
Agreement confidential and shall not disclose its content to any third persons
without the prior written consent of the other Party except:

  (a)   as required by law;     (b)   in so far as is necessary for the proper
execution of the Agreement to his employees, officers and advisers and (in the
case of the Contractor) to his subcontractors), or (in the case of the Employer)
to affiliates;

28.   Miscellaneous   28.1   If at any time any provision of the Contract
Documents is deemed to be or becomes void or otherwise unenforceable, such
determination shall not affect the validity or enforceability of the remaining
provisions.   28.2   Any amendment of or addition to the Contract Documents must
be made in writing, signed by the duly authorized representatives of the Parties
and attached to the Contract Documents.   28.3   In the course of execution of
the Agreement, the Contractor will be acting at all times as an independent
Contractor and not as an employee of Employer. Neither the Contractor, nor its
employees, agents, and representatives shall have authority to act on behalf of,
or legally bind the Employer.   28.4   The Contractor shall retain in its sole
custody, except as required for the performance of the Agreement, all drawings,
plans, specifications, documentation and any copies thereof furnished by
Employer. All such drawings, plans, specification and documentation and the
copyrights thereof remain the property of the Employer.   28.5   None of the
aforementioned documents shall be used by the Contractor for any purpose other
than the fulfillment of his obligations under this Agreement.   29.   Disputes
and Applicable Law   29.1   This Agreement and all Contract Documents shall be
governed by the substantive laws of Switzerland. The application of the United
Nations Convention on Contracts for the International Sale of Goods of 11
April 1980 shall be excluded.   29.2   Any dispute, controversy or claim arising
out of or in relation to this contract, including the validity, invalidity,
breach or termination thereof,

 
INTERXION CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



[*] designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission



    shall be finally settled by arbitration in accordance with the Rules of
Arbitration of the Zurich Chamber of Commerce in force on the date when the
request for arbitration is submitted in accordance with these rules. The seat of
the arbitration shall be in Zurich. The arbitral proceedings shall be conducted
in English.

 
INTERXION CONFIDENTIAL

 